Citation Nr: 0116343	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  98-20 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri




THE ISSUE

Entitlement to a higher initial disability rating for right 
forearm tendonitis, rated as noncompensably disabling from 
July 1, 1997.




ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active duty service from June 2, 1981, to 
June 30, 1997; she had 3 months and 15 days of active duty 
service prior to June 2, 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in November 1997 by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, granted service connection for right forearm tendonitis 
and assigned a noncompensable disability rating, effective 
July 1, 1997.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the rating 
issue on appeal as set forth on the preceding page.


REMAND

The veteran's service medical records show that she was seen 
repeatedly for right forearm symptomatology such as pain, 
numbness, stiffness, and tingling.  Her symptomatology was 
variously attributed to tendonitis, epicondylitis, 
tenosynovitis, and carpal tunnel syndrome.  With regard to 
carpal tunnel syndrome, electrodiagnostic testing conducted 
in January 1995 and May 1997 was negative for findings of 
carpal tunnel syndrome.

The post-service medical records include an August 1997 
general medical examination report, which recites the 
veteran's complaints of pain, tingling, numbness, 
instability, and weakness affecting the right forearm from 
the wrist to the elbow.  The veteran further complained that 
these symptoms increased with activities such as writing or 
typing.  She specifically indicated that she began to 
experience cramping and pain after writing only one page.  
The veteran acknowledged to the examiner that 
electromyographic testing (EMG) performed during service in 
April 1997 was negative for carpal tunnel syndrome.  
Objectively, hand grip strength was 5/5 and equal, 
bilaterally.  There was no clubbing, cyanosis, or muscle or 
thenar wasting of the upper extremities.  The diagnoses 
included right forearm recurrent tendonitis and signs and 
symptoms of carpal tunnel syndrome without positive EMG 
findings.  A radiology report shows that the joint spaces of 
the hand were maintained and there was no acute fracture, 
dislocation, or other bony abnormality. 

A January 1998 VA treatment record refers to the veteran's 
history of carpal tunnel syndrome during service.  Upon 
examination, the veteran's right wrist demonstrated a 
positive Ficklestein sign with soft tissue swelling.  The 
assessment was right wrist tenosynovitis.  A x-ray 
examination of the right wrist was considered normal; there 
was no fracture or bony abnormality affecting the right 
wrist. 

An August 1998 VA consultation report shows the veteran's 
complaints of persistent right elbow pain, which reportedly 
worsened over the course of her work as a mail carrier 
despite the use of a splint.  Objectively, there was 
tenderness to palpation of the right lateral epicondyle, as 
well as pain at the right lateral epicondyle with resistance 
to right wrist extension and passive flexion.  The assessment 
was right lateral epicondylitis.  

A September 1998 VA occupational therapy clinic record 
indicates that the veteran was seen for right lateral 
epicondylitis.  The veteran reported wearing her wrist 
splint, but noted that she still experienced soreness.  
Objectively, the right lateral epicondyle exhibited minimal 
tenderness to palpation and minimal pain with resistance to 
right wrist extension.  Range of motion revealed stiffness on 
passive flexion.  The assessment was resolving right lateral 
epicondylitis.

An October 1998 VA occupational therapy clinic record 
reflects that the veteran changed jobs so that she would 
engage in much less lifting and reaching, which significantly 
reduced her symptoms.  Objectively, there was no tenderness 
to palpation and very minimal discomfort with resistance on 
right wrist extension.  The assessment was resolving symptoms 
of right lateral epicondylitis.

An August 2000 VA joints examination report shows that the 
veteran complained of pain, weakness, stiffness, and lack of 
endurance in the right forearm.  Activity involving the right 
forearm, from the wrist to the elbow, caused an increase in 
her symptoms, and she complained of flare-ups once a month.  
She further complained of finger numbness once or twice a 
week.  Objectively, there was no clubbing or cyanosis of the 
extremities, and resistive testing of all the extremities was 
good.  The right hand exhibited good senses, and Phalen's and 
Tinel's signs were negative.  Although there was some wasting 
of the heel of the hand, her grip was strong and range of 
motion was full.  It was noted that she had some pain on 
palpation of the right arm from the elbow to the wrist.  
Range of motion of the right elbow flexion and extension was 
from 0 degrees to 150 degrees, while supination was from 0 
degrees to 80 degrees and pronation was from 0 degrees to 80 
degrees.  Range of motion of the right wrist was as follows:  
dorsiflexion from 0 degrees to 60 degrees; palmar flexion 
from 0 degrees to 70 degrees; radial deviation from 0 degrees 
to 20 degrees; and ulnar deviation from 0 degrees to 30 
degrees.  A fist could be made, the fingers could be opposed, 
and strength was 5/5.  Forearm pronation was performed from 0 
to 80 degrees, and forearm supination was performed from 0 to 
85 degrees.  The diagnoses included right forearm tendonitis.  
Radiology evaluations of the right elbow and right wrist were 
negative. 

The veteran's right forearm disability has been rated as 
tenosynovitis under 38 C.F.R. § 4.71a, Diagnostic Code 5024, 
which requires that the disability be evaluated on limitation 
of motion of the affected parts.  38 C.F.R. § 4.71a.  Given 
the evidence described above, particularly the descriptions 
of problems caused by the right forearm tenosynovitis, it 
appears that Diagnostic Code 5024 requires consideration of 
limitation of motion of the elbow and wrist.  This is 
significant because factors beyond limitation of motion as 
shown in a clinical setting must be considered.  

When rating musculoskeletal disability, it should be 
remembered that "a part which becomes painful on use must be 
regarded as seriously disabled."  38 C.F.R. § 4.40 (2000).  
The difficulty in rating functional loss due to pain on use 
was recognized by the Court in the case of DeLuca v. Brown, 
8 Vet.App. 202 (1995).  There, the Court noted that the VA 
examination relied upon to rate the veteran's disability had 
merely included findings as to the range of motion at the 
time of the examination without accounting for factors 
enumerated in § 4.40.  The Court cited the case of Bierman v. 
Brown, 6 Vet.App. 125, 129 (1994) in which 38 C.F.R. § 4.10 
was quoted for the proposition that a rating examination must 
include a "full description of the effects of disability 
upon the person's ordinary activity."  DeLuca, at 206 
(emphasis added).  In order to effectuate this requirement, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.  

When examined by VA in 1997 and again in 2000, the veteran's 
complaints of pain, weakness, and stiffness were noted, and 
clinical findings relative to her right elbow and wrist were 
made, but no attempt was made to quantify the veteran's pain 
as required by DeLuca.  The examiner in August 2000 
specifically noticed some decreased motion, and objectively 
confirmed that she had some pain on palpation of the right 
arm from the elbow to the wrist.  However, the examiner did 
not provide findings that took into account the problems the 
veteran experienced with intermittent pain, weakness, and 
flare-ups.  Consequently, it may be said that the examination 
report was not responsive to the mandate in DeLuca that the 
examiner express the functional losses experienced by the 
veteran in terms that can be used to apply the criteria of 
the applicable diagnostic codes.  For example, while a 
veteran may have normal range of motion demonstrated in a 
clinical setting, her functional loss due to pain or flare-
ups may be comparable to a disability level contemplated by 
more severe limitation of motion.  If so, she must be rated 
accordingly. The only way to apply this rule is for the 
examiner to provide his/her best judgment as to what level of 
disability is caused by the pain or flare-ups, etc., and to 
report such an opinion in terms that can be used to apply the 
rating criteria.  In order to obtain this kind of evidence, a 
remand is required.

It should also be pointed out that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superceded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is now applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000); see also Holliday v. Principi, 14 Vet. App. 
280 (2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  The veteran should be given 
an opportunity to supplement the record 
and/or identify all sources of treatment 
for the disability at issue.  The RO 
should assist the veteran in this 
endeavor by seeking copies of all records 
from the sources she identifies.

2.  The veteran should be scheduled for a 
VA orthopedic evaluation.  The examiner 
should review the claims file, examine 
the veteran and provide findings that 
take into account all functional 
impairments identified in 38 C.F.R. 
§§ 4.40, 4.45 (2000), including pain, 
incoordination, weakness, fatigability, 
abnormal movements, etc., for each joint 
affected by right forearm tendonitis.  
The examiner should identify each 
functional debility legitimately 
experienced by the veteran.  Functional 
loss due to such difficulties should be 
described in terms of additional range-
of-motion loss beyond that which is 
clinically observed.  See DeLuca, supra.  
All findings, opinions and bases therefor 
should be set forth in detail.  

3.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  Consideration should be given 
to whether any "staged" ratings are 
warranted.  Fenderson, supra.  If the 
benefit sought is denied, a supplemental 
statement of the case should be issued.  

The veteran and her representative should be given an 
opportunity to respond to the supplemental statement of the 
case.  Thereafter, the claims file should be returned to this 
Board for further appellate review.  No action is required of 
the veteran until she receives further notice.  The purpose 
of this remand is to procure clarifying data and to comply 
with governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


